                Case 2:13-cv-01319-APG-VCF Document 260 Filed 04/20/20 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


United States of America ex rel,
Joshua Luke                                            JUDGMENT )RU$77251(<)((6IN A CIVIL CASE
                       Plaintiff,
       v.                                              Case Number: 2:13-cv-01319-APG-VCF
Healthsouth Corporation, et al.,


                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
pursuant to the Court' Order on Attorneys Fees, Judgment is entered as follows:

Defendants shall pay $1,037,703.06 to Morgan Verkamp LLC in satisfaction of the attorney's fees, costs, and
expenses.
and
Defendants shall pay $323,583.15 to the Law Office of Merril Hirsh PLLC in satisfaction of the attorney's
fees, costs, and expenses.




         4/20/2020
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                               /s/ D. Reich-Smith
                                                             Deputy Clerk
